Citation Nr: 1447426	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:  Teena Petro, Agent


ATTORNEY FOR THE BOARD

G. Slovick, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to March 1966 and from October 1981 to January 1984.

The matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010 and in May 2013, the Board remanded the claim for additional development.  

FINDING OF FACT

The current left knee disability, degenerative arthritis, was not affirmatively shown to have been present during service; degenerative arthritis as a chronic disease was not manifested to a compensable degree within the one-year presumptive period following either period of service; the current left knee disability, degenerative arthritis, is otherwise unrelated to an injury, disease, or event in service; and the current left knee disability, degenerative arthritis, is not proximately due to or made worse by the service-connected right knee disability.


CONCLUSION OF LAW

The current left knee disability, degenerative arthritis, was not incurred in service; service connection for degenerative arthritis as a chronic disease may not be presumed to have been incurred in service; and the current left knee disability, degenerative arthritis, is not caused by or aggravated by the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in August 2006.  
As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186 87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  Records from the Social Security Administration were obtained in December 2008.

In May 2013, the Board remanded the case to obtain private and VA records and to afford the Veteran a new VA examination.  As the development has been completed, no further action to ensure compliance with the Board's remand directive is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Veteran was afforded a VA examination in September 2013, and an additional VA opinion was obtained in August 2014.  The examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § § 1110 and 1131.



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis or degenerative arthritis, , if manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the theories of service connection, pertaining to chronicity and continuity of symptomatology are addressed.  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 



Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury, that is, either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

In making its determination, the Board considers whether the evidence is competent and credible.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

Service connection for a right knee disability has been granted.

The service treatment records for the first period of service from January 1965 to March 1966 contain no complaint, finding, history, treatment, or diagnosis of a left knee abnormality. 

The service treatment records for the second period of service from October 1981 to January 1984 show that in April 1982 the Veteran complained of pain at the medial aspect of the left knee after heavy lifting.  The assessment was left knee sprain.  He was put on a limited profile.  In January 1983, the Veteran complained of left knee pain with no direct trauma.  The assessment was medial collateral ligament strain.  In February 1983, the Veteran complained of left knee pain after he tripped and fell on his knee.  The assessment was bruised knee and soft tissue injury.  

In December 1983, on separation examination, the Veteran denied a knee problem. The lower extremities were evaluated as normal and a left knee abnormality was not listed in the summary of defects or diagnoses. 

After service in uly 2006, the Veteran submitted a claim of service connection for a left knee disability secondary to the service-connected right knee.






On VA examination in December 2006, the Veteran complained of occasional pain in the left knee joint that started during the year.  The Veteran had full flexion and full extension.  The ligaments were stable.  X-rays were read as normal.  The VA examiner expressed the opinion that it was less likely as not the pain in the left knee was related to the right knee disability.  

The VA examiner stated that over the last year the Veteran had left knee pain, because he was limping on his right leg, which increased weight-bearing of the left knee joint but found that the Veteran's left knee was unremarkable for any degenerative changes or injury of the left knee joint.  

In a statement in February 2008, the Veteran stated that he had left knee problems in service, including a left knee strain after heavy lifting.

VA records in July 2008 show that the Veteran complained of pain in his left knee due to favoring his right knee. 

In March 2010, the Veteran's private physician stated that X-rays showed mild degenerative joint disease (arthritis) of the left knee.  The physician stated that it was medically possible that the right knee injury could have contributed to additional stress on the left knee, which resulted in degenerative joint disease (arthritis) of the left knee, but there was no way to pinpoint the exact cause of the arthritis of the left knee. 

In February 2011 on VA examination, the Veteran stated that his left knee pain began some time after he injured his right knee and that his left knee had to carry most of his weight for twenty-six years.  X-rays showed arthritis with chondrocalcinosis.  

After a physical examination and review of the Veteran's file, the VA examiner, a physician, concluded that it was less likely than not that the Veteran's left knee was caused by or a result of the service-connected right knee disability.  


The VA examiner stated that the Veteran's service treatment records demonstrated a ligament strain in April 1982 after heavy lifting, but no other left knee complaints.  The VA examiner noted that the Veteran underwent a right knee replacement in 2007 with no residual pain, eliminating any stress to the left knee.  

The VA examiner stated that since the 2006 examination, the Veteran developed arthritis of the left knee and decreased range of motion which was characteristic with the normal aging.  The VA examiner stated that extensive research of medical literature provided no concrete support that an injury to one extremity was responsible for an injury in the contralateral (opposite) extremity.

The Veteran was afforded a VA examination in September 2013.  Following a review of the Veteran's claim file and examination of the Veteran, the VA examiner concluded that it was at least as likely as not that the Veteran's left knee degenerative joint disease (arthritis) was proximately due to or the result of the service-connected right knee disability. The VA examiner explained that the left knee disability was casually associated with mechanical difficulties caused by the right knee.  The VA examiner referred to his medical expertise, the medical literature, and the medical evidence.  

In August 2014, the RO sought to clarify the medical findings of the VA examiner as the VA examiner cited no specific rationale for his findings.  The RO requested a new opinion.  

In August 2014, after a review of the Veteran's file, the VA examiner concluded that the left knee disability was less likely than not incurred in or caused by an in-service event, injury or illness.  The VA examiner explained that review of medical literature showed that osteoarthritis was the most common form of arthritis in the knee and that it was a degenerative type of arthritis which occurred most often in people fifty years of age or older.  It was noted that osteoarthritis developed slowly over time.  






The VA examiner noted that that after the injuries in April 1982, in January 1983, and in February 1983, the Veteran had a normal separation examination in December 1983, that on VA examination in December 2006 only bilateral knee pain was noted, not degenerative joint disease, and that X-rays first showed arthritis in 2010, 27 years after service, which was evidence of the disease progressing slowly over time.  

The VA examiner found that degenerative joint disease (arthritis) of the left knee was less likely than not incurred in or caused by the Veteran's left knee injuries which occurred during service and that it was less likely than not that the Veteran's left knee degenerative joint disease (arthritis) was aggravated by the service-connected right knee disability.  The VA examiner stated that there was no concrete evidence that an injury to one extremity was responsible for a disability of the other.

Analysis 

The Veteran asserts that his left knee disability is related to an in-service injury or, alternatively, to his right knee disability.

Secondary service connection is addressed separately

On the basis of the service treatment records alone for each period of service, the current left knee disability, degenerative arthritis, was not affirmatively shown to have been present during service. And service connection is not established under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception during service). 




As for degenerative arthritis, a form of arthritis, arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and chronicity and continuity of symptomatology are addressed.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

As for the first period of service, the service treatment records contain no complaint, finding, history, treatment, or diagnosis of a left knee abnormality.  And there is no competent lay or medical evidence, either contemporaneous with or after service, that the left knee degenerative arthritis was "noted during service," that is, evidence of signs or symptoms indicative of but not dispositive of degenerative arthritis, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

As for the second period of service, the service treatment records show that in April 1982 the Veteran complained of pain at the medial aspect of the left knee after heavy lifting, and the assessment was left knee sprain.  In January 1983, the Veteran complained of left knee pain with no direct trauma.  The assessment was medial collateral ligament strain.  In February 1983, the Veteran complained of left knee pain after he tripped and fell on his knee.  The assessment was bruised knee and soft tissue injury.  As the knee sprain or strain or soft tissue injury affects the function of the knee, which may be indicative of but not dispositive of degenerative arthritis, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply. 

For the showing of a chronic disability, such as degenerative arthritis, in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b). 


On separation examination in December 1983, the Veteran denied a knee problem. The lower extremities were evaluated as normal and a left knee abnormality was not listed in the summary of defects or diagnoses, which is insufficient to identify degenerative arthritis and insufficient observation to establish chronicity at the time. 

As for continuity of symptomatology, the elements to establish continuity are: (1) that the condition was "noted during service;" (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Walker, at 1335-36, 40. 

The Veteran is competent to describe left knee symptoms since service, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To this extent, the Veteran's lay statements of ongoing left knee symptoms since service are competent evidence of postservice continuity of symptomatology.  And the Veteran asserts that his current disability is a continuation of the knee problems in service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms. As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 


The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current left knee disability, degenerative arthritis, and the postservice symptomatology. 

The current left knee disability, degenerative arthritis, is not a simple medical condition the Veteran as a lay person is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation. 

Also degenerative arthritis is not a type of condition under case law that has been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, degenerative arthritis is an internal process, not capable of lay observation. For this reason, degenerative arthritis is not the type of condition under case law that has been found to be capable of lay observation.

As degenerative arthritis is not capable of lay observation under Jandreau or by case law, degenerative arthritis is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify degenerative arthritis. 


See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As degenerative arthritis is not a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current left knee disability and the continuity of symptoms the Veteran avers. 

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current left knee disability, degenerative arthritis and the postservice symptomatology. Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim based on continuity of symptomatology. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

As previously explained, degenerative arthritis is not a simple medical condition that the Veteran as a lay person is competent to identify, therefore to the extent the Veteran's lay evidence is offered as proof of causation, the Veteran's opinion as a lay person is not competent lay evidence. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

No medical professional has identified the degenerative arthritis by X-ray before 2010.  As degenerative arthritis was first documented in 2010, more than 40 years after separation from service in 1966 and more than 25 years after separation form service in January 1984, well beyond the one-year presumptive period following the periods of service, presumptive service connection for degenerative arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, no medical professional has associated degenerative arthritis with an injury, disease, or event in service.

As for remaining medical evidence, on VA examination in August 2014, the VA examiner concluded that the left knee disability was less likely than not incurred in or caused by an in-service event, injury, or illness.  The VA examiner explained that review of medical literature showed that osteoarthritis was the most common form of arthritis in the knee and that it was a degenerative type of arthritis which occurred most often in people fifty years of age or older that developed slowly over time.  The VA examiner noted that that after the injuries in April 1982, in January 1983, and in February 1983, the Veteran had a normal separation examination in December 1983, that on VA examination in December 2006 only bilateral knee pain was noted, not degenerative joint disease, and that X-rays first showed arthritis in 2010, 27 years after service, which was evidence of the disease progressing slowly over time.  

As the medical opinion addressed the Veteran's history and included findings sufficient to describe the disability, and the conclusion reached in the opinion was supported by a cogent rationale, the opinion is persuasive evidence against the claim.  As there is no other medical evidence to weigh, service connection under 38 C.F.R. § 3.303(d) is not warranted.  



Secondary Service Connection 

As for the theory that the left disability was caused by or aggravated by the service-connected right knee disability, there is medical evidence in favor of the claim and medical evidence against the claim.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

A private physician stated that it was medically possible that the right knee injury could have contributed to additional stress on the left knee, but there was no way to pinpoint the exact cause of the arthritis of the left knee. 

As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, a causal relationship between the current left knee disability and the service-connected right knee, the opinion is qualified as "possibly" and "could have" and therefor is speculative.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis of "possibly" suffering from a disability was deemed speculative); see Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" [the equivalent of "could"] also implied "may or may not," and was deemed speculative).  For this reason, the Board rejects the opinion of the private physician as evidence favorable to the claim. 


As for the opinion of the VA examiner in September 2013, the VA examiner concluded that it was at least as likely as not that the Veteran's left knee degenerative joint disease (arthritis) was proximately due to or the result of the service-connected right knee disability.  The VA examiner explained that the left knee disability was casually associated with mechanical difficulties caused by the right knee.  The VA examiner referred to the medical literature and the medical evidence.  The opinion does have probative value on the question of causation and must be weighed against the contrary evidence.  The opinion does not address aggravation and therefore has no probative on the question of aggravation. 

The medical evidence against the claim consists of the opinions of VA examiners.  One VA examiner concluded that it was less likely than not that the left knee disability was caused by or a result of the service-connected right knee, because the Veteran's symptoms were characteristic with the normal process of aging and that an extensive research of the medical literature provided no concrete support that an injury to one extremity was responsible for an injury in the other extremity.  In August 2014 the second VA examiner also found that the Veteran's left knee disability was less likely than not related to right knee and that arthritis was due to aging.  

On the question of causation, the unfavorable opinions are persuasive and outweigh the favorable evidence, because the VA examiners provided medical analysis to the facts of the case that show that the left knee disability developed over time and was consistent with aging, which accounts for the significant facts of the case, which was not considered in the favorable opinion.  

And there is no medical evidence that degenerative arthritis is made permanently worse, that is, aggravated by the service-connected right knee disability. 

As for the Veteran assertion that his current left knee disability is caused by or aggravated by the service-connected right knee disability, the question is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current left knee disability and the service-connected right knee. 


As the determination as to medical causation and aggravation falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be made based on mere personal observation, and as it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience offer an opinion on medical causation and aggravation, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

Summary 

In sum, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. § 3.303(d) (post-service diagnosis), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left knee disability to include as secondary to service-connected right knee disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


